DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Instant specification P. 4 L. 29-30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the The term generally may indicate that the sides taper to a certain degree, that they taper at some point, that the overall shape of the sides tapers or other similar features. The claim shall be interpreted as the protrusions having an open-ended shape which tapers at some point.
The term “cylindrically grinding” in claim 3 is a term which renders the claim indefinite. Claim 2 requires that no machining step is applied to the sides of the protrusions, but Claim 3 requires cylindrically grinding the tip of the protrusion. If a tapered protrusion is ground to a cylindrical shape as required by claim 3, the tapered sides would necessarily be machined, contradicting Claim 2. The claim shall be interpreted as a grinding of the outer tips of the protrusions.
Claims 4-6 and 8-14 are rejected due to dependence upon claim 1.
The term “smoothly” in claim 1is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term smoothly may indicate that the tapering is continuous or that the processing of the tapering has some qualitative feature or other such properties. The claim shall be interpreted as the sides having a continuous taper.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon.
Regarding Claim 1, Islam teaches a process for producing rotary dies (Col. 1 L. 7-10) from a cylindrical metal base (Col. 2 L. 62-65) made of a carbon steel (Col. 5 L. 40-46) which is the same as the claimed providing a cylindrically-shaped body consisting of a first material, wherein the first material is selected from the group consisting of: an iron-based alloy, a nickel-based alloy, an aluminum-based alloy, and a titanium-based alloy, and wherein the body comprises an outer circumferential surface.
Islam further teaches supplying powdered material (Col. 2 L. 24-28) which may be steel, stellite, WC-Co, or special composition materials (Col. 5 L. 47-59) which is the same as the claimed adding one or more metallic materials in the form of powder.
Islam further teaches the supplied powder being fused with the metal base by moving a laser beam along the surface of the metal base (Col. 2 L. 24-28) which is the same as the claimed fusing, by applying powder from a laser source, the one or more metallic materials to the outer circumferential surface of the body. 
Islam further displays a plurality of protrusions on the cylindrical base (Fig. 1-3) which is the same as the claimed to form a plurality of protrusions.
Islam further teaches that any desired shape of the die may be built on the base (Col. 3 L. 31-43) and that the final cross-section of the protrusions is an inverted V (Col. 1 L. 64-Col. 2 L. 3, Col. 2 L. 42-48) which is the same as the claimed comprising tapering sides, from a broader base at the outer circumferential surface tapering outwardly towards a narrower tip.
Islam does not explicitly disclose the shape of the protrusions being conical, frustro-conical, or cylindrical in shape. However, since Islam teaches any desired shape may be used, a person having 
Islam does not explicitly disclose the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material.
Dijon teaches an anvil for rotary cutting ([0001]) the formation of which includes pulsing a laser to deposit wear-resistant material onto a base structure, the pulses beneficially controlling the thickness and width of the applied layer ([0044]-[0047]), which is the same as the claimed the metallic powder material is applied in layers, and wherein the laser is operated by pulsing the laser and by synchronizing the pulses with the application of successive layers of the metallic powder material.
It would be obvious to a person having ordinary skill in the art to apply the laser pulsing according to Dijon to the method according to Islam in order to beneficially control the thickness and width of the applied layer.
Islam further teaches the tube which provides the powder supply functioning concurrently with the laser (Col. 3 Par. 4) furthermore, since each application of the laser results in melting of the base and the powder (Col. 3 Par. 5) each pulse of the laser would result in another layer of metallic material being applied to the base, which is the same as the claimed the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material. Dijon, as discussed above, teaches the pulses controlling the thickness of the applied layer which further supports each pulse applying a successive layer of the metallic powder material.

Regarding Claims 2-3, Islam as modified by Dijon teaches the claim elements as discussed above. Islam further teaches cylindrical grinding of the protrusions (Col. 3 L. 64-67, Col. 1 L. 60-63) which is 

Regarding Claims 4-5, Islam as modified by Dijon teaches the claim elements as discussed above. Islam further teaches the particle size being 22-53 µm (Col. 4 L. 8) which is within the claimed the average diameter of the metallic powder material is less than about 60 micrometers of claim 4 and overlaps the claimed average diameter of the metallic powder material is from about 20 to about 50 micrometers of claim 5.

Regarding Claim 6, Islam as modified by Dijon teaches the claim elements as discussed above. Islam further teaches the deposition being repeated to produce multiple layers (Col. 2 L. 33-36) as well as top layers formed of a different material (Col. 2 L. 53-56) which is the same as the claimed the metallic powder material is applied in layers and wherein at least two of the layers comprise different metallic components. 

Regarding Claim 8, Islam as modified by Dijon teaches the claim elements as discussed above. Islam further teaches an example where the laser energy varies from 60 to 120 watts average power (Col. 4 L. 19-21) which would result in the claimed the laser energy applied to at least two of the successive layers from the layer source is different for each of those layers.

	Regarding Claim 9, Islam as modified by Dijon teaches the claim elements as discussed above. As discussed above, Islam teaches that the powdered material may be steel, stellite, or WC-Co which are within the claimed the metallic powder material comprises at least one of: powder-metallurgical steel, 

	Regarding Claim 10, Islam as modified by Dijon teaches the claim elements as discussed above. Islam further teaches the laser and powder delivery tube being arranged co-axially (Col. 3 L. 1-3, Col. 5 L. 31-39) which is the same as the claimed the metallic powder material is applied by a nozzle which is a coaxial nozzle, coaxial with respect to the laser source.

	Regarding Claim 13, Islam as modified by Dijon teaches the claim elements as discussed above. Islam does not explicitly disclose a desired flow rate of the powdered material. A person having ordinary skill in the art may utilize the claimed volumetric flow rate of the metallic powder material of 2-10 cm3/hr through routine experimentation.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon, and in view of Protolabs et al. (Design Guidelines: Direct Metal Laser Sintering), hereinafter Protolabs.
	Regarding Claims 11-12, Islam as modified by Dijon teaches the claim elements as discussed above. Islam does not explicitly disclose a layer thickness to be used.
	Protolabs teaches minimum layer of 30 microns (Accuracy) to improve part manufacturability, enhance cosmetic appearance, and reduce overall production time (Par. 1) which is within the claimed the thickness of successive layers of metallic powder material is less than about 0.1 mm of claim 11 and is within the claimed the thickness of successive layers of metallic powder material is from about 0.01 to about 0.07 mm of claim 12. 
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon, and in view of Precipart et al. (Products Capabilities), hereinafter Precipart.
	Regarding Claim 14, Islam as modified by Dijon teaches the claim elements as discussed above. Islam does not explicitly disclose a dimensional accuracy of the sides of the protrusions.
	Precipart teaches a product which provides tolerances of +/- 5 µm (Micro Laser Sintering) as well as high precision additive manufacturing for sintered metals (Overview) which is within the claimed dimensional accuracy of the tapering sides of the protrusions is within a tolerance of about 20 micrometers.
	It would be obvious to utilize the product of Precipart in the method of Islam as modified by Dijon in order to achieve tolerances of +/- 5 µm to beneficially have high precision as discussed above. 

Claims 1-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon, and in view of Galceran et al. (CN-108349004-A), hereinafter Galceran.
Regarding Claim 1, Islam teaches a process for producing rotary dies (Col. 1 L. 7-10) from a cylindrical metal base (Col. 2 L. 62-65) made of a carbon steel (Col. 5 L. 40-46) which is the same as the claimed providing a cylindrically-shaped body consisting of a first material, wherein the first material is 
Islam further teaches supplying powdered material (Col. 2 L. 24-28) which may be steel, stellite, WC-Co, or special composition materials (Col. 5 L. 47-59) which is the same as the claimed adding one or more metallic materials in the form of powder.
Islam further teaches the supplied powder being fused with the metal base by moving a laser beam along the surface of the metal base (Col. 2 L. 24-28) which is the same as the claimed fusing, by applying powder from a laser source, the one or more metallic materials to the outer circumferential surface of the body. 
Islam further displays a plurality of protrusions on the cylindrical base (Fig. 1-3) which is the same as the claimed to form a plurality of protrusions.
Islam further teaches that any desired shape of the die may be built on the base (Col. 3 L. 31-43) and that the final cross-section of the protrusions is an inverted V (Col. 1 L. 64-Col. 2 L. 3, Col. 2 L. 42-48) which is the same as the claimed comprising tapering sides, from a broader base at the outer circumferential surface tapering outwardly towards a narrower tip.
Islam does not explicitly disclose the shape of the protrusions being conical, frustro-conical, or cylindrical in shape. However, since Islam teaches any desired shape may be used, a person having ordinary skill in the art may through routine experimentation choose a conical, frustro-conical, or cylindrical protrusion shape.
Islam does not explicitly disclose the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material.
Dijon teaches an anvil for rotary cutting ([0001]) the formation of which includes pulsing a laser to deposit wear-resistant material onto a base structure, the pulses beneficially controlling the thickness 
It would be obvious to a person having ordinary skill in the art to apply the laser pulsing according to Dijon to the method according to Islam in order to beneficially control the thickness and width of the applied layer.
Islam further teaches the tube which provides the powder supply functioning concurrently with the laser (Col. 3 Par. 4) furthermore, since each application of the laser results in melting of the base and the powder (Col. 3 Par. 5) each pulse of the laser would result in another layer of metallic material being applied to the base, which is the same as the claimed the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material. Dijon, as discussed above, teaches the pulses controlling the thickness of the applied layer which further supports each pulse applying a successive layer of the metallic powder material.
Galceran teaches a method for making a reinforced steel structural component (P. 2 Par. 5) including simultaneously applying material with the application of a laser beam (P. 3 Par. 6) in order to beneficially move the laser system and material in tandem (P. 7 Par. 2-4) and to homogeneously disperse the reinforcement material (P. 9 Par. 6-7) which is the same as the claimed the metallic powder material is applied in layers, and wherein the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material.

Regarding Claims 2-3, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam further teaches cylindrical grinding of the protrusions (Col. 3 L. 64-67, Col. 1 L. 

Regarding Claims 4-5, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam further teaches the particle size being 22-53 µm (Col. 4 L. 8) which is within the claimed the average diameter of the metallic powder material is less than about 60 micrometers of claim 4 and overlaps the claimed average diameter of the metallic powder material is from about 20 to about 50 micrometers of claim 5.

Regarding Claim 6, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam further teaches the deposition being repeated to produce multiple layers (Col. 2 L. 33-36) as well as top layers formed of a different material (Col. 2 L. 53-56) which is the same as the claimed the metallic powder material is applied in layers and wherein at least two of the layers comprise different metallic components. 

Regarding Claim 8, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam further teaches an example where the laser energy varies from 60 to 120 watts average power (Col. 4 L. 19-21) which would result in the claimed the laser energy applied to at least two of the successive layers from the layer source is different for each of those layers.

	Regarding Claim 9, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. As discussed above, Islam teaches that the powdered material may be steel, stellite, or WC-Co which are within the claimed the metallic powder material comprises at least one of: powder-

	Regarding Claim 10, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam further teaches the laser and powder delivery tube being arranged co-axially (Col. 3 L. 1-3, Col. 5 L. 31-39) which is the same as the claimed the metallic powder material is applied by a nozzle which is a coaxial nozzle, coaxial with respect to the laser source.

	Regarding Claim 13, Islam as modified by Dijon and Galceran teaches the claim elements as discussed above. Islam does not explicitly disclose a desired flow rate of the powdered material. A person having ordinary skill in the art may utilize the claimed volumetric flow rate of the metallic powder material of 2-10 cm3/hr through routine experimentation.

Claims 15-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Precipart et al. (Products Capabilities), hereinafter Precipart.
Regarding Claim 1, Islam teaches a process for producing rotary dies (Col. 1 L. 7-10) from a cylindrical metal base (Col. 2 L. 62-65) made of a carbon steel (Col. 5 L. 40-46) which is the same as the claimed providing a cylindrically-shaped body consisting of a first material, wherein the first material is selected from the group consisting of: an iron-based alloy, a nickel-based alloy, an aluminum-based alloy, and a titanium-based alloy, and wherein the body comprises an outer circumferential surface.
Islam further teaches supplying powdered material (Col. 2 L. 24-28) which may be steel, stellite, WC-Co, or special composition materials (Col. 5 L. 47-59) which is the same as the claimed adding one or more metallic materials in the form of powder.

Islam further displays a plurality of protrusions on the cylindrical base (Fig. 1-3) which is the same as the claimed to form a plurality of protrusions.
Islam further teaches that any desired shape of the die may be built on the base (Col. 3 L. 31-43) and that the final cross-section of the protrusions is an inverted V (Col. 1 L. 64-Col. 2 L. 3, Col. 2 L. 42-48) which is the same as the claimed plurality of protrusions comprising smoothly tapering sides, from a broader base at the outer circumferential surface tapering outwardly towards a narrower tip, or having a cylindrical shape.
Islam does not explicitly disclose the shape of the protrusions being conical, frustro-conical, or cylindrical in shape. However, since Islam teaches any desired shape may be used, a person having ordinary skill in the art may through routine experimentation choose a conical, frustro-conical, or cylindrical protrusion shape.
	Islam does not explicitly disclose a dimensional accuracy of the sides of the protrusions.
	Precipart teaches a product which provides tolerances of +/- 5 µm (Micro Laser Sintering) as well as high precision additive manufacturing for sintered metals (Overview) which is within the claimed dimensional accuracy of the tapering sides of the protrusions is within a tolerance of about 20 micrometers.
	It would be obvious to utilize the product of Precipart in the method of Islam as modified by Dijon in order to achieve tolerances of +/- 5 µm to beneficially have high precision as discussed above. 




Regarding Claim 17, Islam as modified by Precipart teaches the claim elements as discussed above. As discussed above, Islam teaches that the powdered material may be steel, stellite, or WC-Co which are within the claimed the metallic powder material comprises at least one of: powder-metallurgical steel, titanium carbide, niobium carbide, tantalum carbide, chromium carbide, tungsten carbide, and mixtures thereof.

Regarding Claim 18, Islam as modified by Precipart teaches the claim elements as discussed above. Islam further teaches the deposition being repeated to produce multiple layers (Col. 2 L. 33-36) as well as top layers formed of a different material (Col. 2 L. 53-56) which is the same as the claimed the metallic powder material is applied in layers and wherein at least two of the layers comprise different metallic components. 

Regarding Claim 20, Islam as modified by Precipart teaches the claim elements as discussed above. As discussed above, Islam teaches the claimed the metallic powder material is applied in layers, and wherein the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material.

Regarding Claim 21, Islam as modified by Precipart teaches the claim elements as discussed above. Islam further teaches an example where the laser energy varies from 60 to 120 watts average .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Precipart et al. (Products Capabilities), hereinafter Precipart, and in view of Protolabs et al. (Design Guidelines: Direct Metal Laser Sintering), hereinafter Protolabs.
	Regarding claim 19, Islam as modified by Precipart teaches the claim elements as discussed above. Islam does not explicitly disclose a layer thickness to be used.
	Protolabs teaches minimum layer of 30 microns (Accuracy) to improve part manufacturability, enhance cosmetic appearance, and reduce overall production time (Par. 1) which is within the claimed the thickness of successive layers of metallic powder material is less than about 0.1 mm. 
	It would be obvious to a person having ordinary skill in the art to apply the layer thickness according to Protolabs to the method according to Islam as modified by Precipart in order to beneficially improve manufacturability, enhance cosmetic appearance, and reduce production time as discussed above.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US-5855149-A), hereinafter Islam, in view of Precipart et al. (Products Capabilities), hereinafter Precipart, and in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon.
	Regarding Claim 20, Islam as modified by Precipart teaches the claim elements as discussed above. As discussed above, Dijon additionally teaches the claimed the metallic powder material is applied in layers, and wherein the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material.

Response to Arguments
Applicant’s arguments, see P. 7 Par. 3, filed 01/31/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
The argument that “generally tapering” is explained in the specification at page 7, lines 3-10 is not convincing. The term used in the specification is “may” rather than “is” therefore leaving the usage of the term open to alternate interpretations as discussed in the 112 rejection. The use of “tapering” as opposed to “generally tapering” would encompass the intended uniform and non-uniform tapering.
The argument that Dijon does not teach once pulse per layer is not convincing. As discussed in the rejection above, Islam as modified by Dijon as well as Islam as modified by Dijon and Galceran teach one pulse per layer.
The assertion that the cited references do not disclose the features of claim 15 is not convincing, claims 15-21 are rejected as laid out above.
No argument was made regarding the 112 rejection of “cylindrically grinding”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736